Citation Nr: 1816552	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1986 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied service connection for hearing loss and tinnitus.  Jurisdiction over this case was subsequently transferred to the VARO in Roanoke, Virginia, and that office forwarded the appeal to the Board.  The Veteran filed a notice of disagreement as to these claims in December 2009, after which an SOC was issued in the same month. The Veteran filed a substantive appeal (VA Form 9) in July 2014. 

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence indicates that the Veteran's current tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for tinnitus. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017).
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be competent evidence of: (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are chronic diseases and tinnitus is an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309(a)).

The Veteran claims service connection for tinnitus. Specifically, he claims that his tinnitus is a result of exposure to loud noises during active service. The Veteran states that he was exposed to loud noises in the Army because he was a single-channel radio operator, and as such, he was required to be in close proximity to loud generators for the majority of his military service. 

The Veteran's service records indicate that he was routinely exposed to hazardous noise as military occupational specialty (MOS) was single-channel radio operator and was assigned to an ordnance unit according to his DD-214. His routine hazardous noise exposure was noted on a December 1993 audiogram.

The Veteran has reported a continuity of symptomatology in a July 2014 statement, in which he stated that he experienced tinnitus in-service and after service. VA treatment records also show that the Veteran reported ringing for the past several decades, stretching back to service, in a May 2010 audiology consultation. There is no reason currently to find him not credible in this case. He is competent to describe the onset of his tinnitus. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). Regarding whether he has a current disability, while he does not have a formal diagnosis from a physician on record, a VA treatment record from July 2010 indicates that the Veteran's symptoms associated with his alleged traumatic brain injury were being impacted by tinnitus. 

Regardless, although the Veteran has not had an audiological exam or formal screening for tinnitus, the element of a current disability is met by his earlier competent, credible statements. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

Based on the above, the evidence of record demonstrates that the Veteran was exposed to loud noise during service and his tinnitus began during such service with symptoms since that time. There is no evidence, medical or otherwise, against a nexus between the Veteran's tinnitus and service. For these reasons, entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.




REMAND

With regard to the claim for service connection for right ear hearing loss, the Veteran has not yet been afforded a VA examination. VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

The evidence indicates that the Veteran had normal hearing at entry and discharge. The Veteran was given an audiological evaluation in November 2009 by a private treatment provider, who noted "slight decrease @ 6000hz in the right ear. May be due to noise/head trauma. Normal hearing sensitivity bilaterally." VA treatment records show the Veteran was given an audio consult in May 2010, which noted that the Veteran mild hearing loss at 8000 decibels. Since this consultation, the Veteran has reported difficulty hearing. In a November 2013 VA treatment record, the Veteran reported that his left ear felt like he had an ear plug inserted, and he reported associated dizziness and difficulty hearing. In his July 2014 Form 9, the Veteran stated that he could not hear certain tones in an earlier hearing exam, and that he has trouble hearing people speak in certain tones. In May 2015 VA treatment records, the Veteran reported his left ear feeling "completely full like it is underwater and hearing through it feels like hearing through a tunnel. It has been like this a few days and it is getting worse."

Such evidence meets the low McLendon threshold.  The evidence of record shows persistent or recurrent symptoms of hearing loss that may be associated with service.  Therefore warrants remand for an examination as to nature and etiology of the Veteran's hearing loss, such examination having been requested by the Veteran's representative in September 2016.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Schedule for a VA audiological examination.

After reviewing the record on appeal, examining the Veteran, and conducting audiometric and speech discrimination (Maryland CNC) testing of both ears, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that any hearing loss disability is related to the Veteran's military service, to include any noise exposure.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, and offer a rationale for any opinion expressed.

2. After the above development has been completed, readjudicate the claim for entitlement to service connection for hearing loss.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


